UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year ended December 31, 2012 000-53705 (Commission File Number) COPSYNC, INC. (Exact name of registrant as specified in its charter) Delaware 98-0513637 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2 Canyon Lake, Texas 78133 (Address of principal executive offices) (972) 865-6192 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.0001 par value (Title of Class) Indicate by check whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.¨ Yesx No Indicate by check whether the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.¨ Yesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or shorter period that the registrant was required to submit and post such files). xYeso No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).¨ Yesx No The aggregate market value of the registrant’s common equity held by non-affiliates of the registrant at June 30, 2012, based on the $0.14 per share closing price for the registrant’s common stock on the Markets Group Inc.’s OTCQB Link, was $12,807,294. The number of shares of the registrant’s common stock outstanding as of March 11, 2013 was 172,054,201. DOCUMENTS INCORPORATED BY REFERENCE: None. Table of Contents Table of Contents Page PART I 3 ITEM 1. BUSINESS 3 ITEM 1A. RISK FACTORS 7 ITEM 1B. UNRESOLVED STAFF COMMENTS 12 ITEM 2. PROPERTIES 12 ITEM 3. LEGAL PROCEEDINGS 12 ITEM 4. MINE SAFETY DISCLOSURES 12 PART II 13 ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 13 ITEM 6. SELECTED FINANCIAL DATA 14 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 21 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 21 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 21 ITEM 9A. CONTROLS AND PROCEDURES 21 ITEM 9B. OTHER INFORMATION 22 PART III 23 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 23 ITEM 11. EXECUTIVE COMPENSATION 25 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 27 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE 29 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 29 PART IV 30 ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 30 SIGNATURES 31 INDEX TO EXHIBITS 32 INDEX TO FINANCIAL STATEMENTS F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-2 FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA F-3 Table of Contents PART I SPECIAL NOTE ON FORWARD-LOOKING STATEMENTS AND RISK FACTORS This report contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including:any projections of earnings, revenues or other financial items; any statements of the plans, strategies and objectives of management for future operations; any statements concerning proposed new products, services or developments; any statements regarding future economic conditions or performance; any statements of belief; and any statements of assumptions underlying any of the foregoing.Forward-looking statements may include the words “may,” “will,” “estimate,” “intend,” “continue,” “believe,” “expect,” “plan” or “anticipate” and other similar words.Such forward-looking statements may be contained in the sections “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Business,” among other places in this report. Although we believe that the expectations reflected in our forward-looking statements are reasonable, actual results could differ materially from those projected or assumed.Our future financial condition and results of operations, as well as any forward-looking statements, are subject to change and to inherent risks and uncertainties, such as those disclosed in this report.We do not intend, and undertake no obligation, to update any forward-looking statement. ITEM 1. BUSINESS Overview COPsync, Inc. operates what we believe to be the largest law enforcement real-time, in-car information sharing, communication and data interoperability network in the United States.The COPsync network: · Allows officers to compile and share information, in real-time, via a common database accessible by all officers on the COPsync network, regardless of agency jurisdiction; · Allows officers to query, in real time, various local, state and federal law enforcement databases; · Allows dispatchers and officers to send, in real-time, BOLO (“be on the lookout”) and other alerts of child kidnappings, robberies, car thefts, police pursuits, and other crimes in progress to all officers on the COPsync network, regardless of agency jurisdiction; · Allows officers to write tickets, offense reports, crash reports and other reports and electronically and seamlessly send, in real-time or near real-time, the information in those reports to the COPsync database and local court and agency databases; and · Informs officers of outstanding Texas Class C misdemeanor warrants, in real-time, at the point of a traffic stop and allows the officers to collect payment for those warrants using a debit card or a credit card. In the Homeland Security Act of 2002, Congress mandated that all U.S. law enforcement agencies, federal, state and local, implement information sharing solutions, referred to as “interoperability.”The COPsync service provides this interoperability.Prior to the introduction of our service, significant information sharing among law enforcement agencies, regardless of the vendor used, did not exist in the United States.We believe that this lack of interoperability existed because law enforcement software vendors maintain proprietary systems that do not interoperate with systems of other vendors.Our business model is to connect the proprietary systems of these various vendors, thus enabling the sharing of information between the agency customers of those vendors.Our service can act as an overlay for those vendors who do not offer an in-vehicle mobile technology or an underlay that operates in the background for those vendors that do offer an in-vehicle mobile technology. Recent Developments In 2012, we introduced two new products; WARRANTsync™ and VidTac™.Our WARRANTsync module is designed to be a statewide misdemeanor warrant clearing database. It enables law enforcement officers in the field to receive notice of outstanding warrants in real-time at the point of traffic stop and to collect payment of the fees and costs associated with those warrants using a debit card or a credit card.We believe that VidTac is the world’s only 100% digital, high performance, software-driven,in-vehicle, video system for law enforcement.Traditional in-patrol car video systems used by law enforcement are “hardware centric” DVR-based systems.The video capture, compression and encryption of the video stream is performed by the DVR.Our VidTac system uses the computing power of in-vehicle laptops and software to perform the video capture, compression and encryption.Moreover, since the VidTac system is software based, most maintenance fixes and updates can be automatically and seamlessly “pushed” to the users, thus avoiding the delay and expense of an on-site visit. 3 Table of Contents Number of Users and Corporate History Approximately 350 law enforcement agencies, primarily in the State of Texas, have contracted with us to share law enforcement data and communicate among themselves using our COPsync network. We were incorporated in Delaware in October 2006 as Global Advance Corporation, which operated as a public shell company, with no or nominal assets or operations, until 2008.The predecessor-in-interest to our current business, PostInk Technology, LP, a Texas limited partnership, was acquired by the public shell company in April 2008, and was subsequently dissolved. Business Model We offer the COPsync network software as a service (SaaS) on a subscription basis to our customers who subscribe to use the service for a specified term.The subscription fees are typically paid annually at the inception of each year of service.Our business model is to obtain subscribers to use our service, achieve a high subscription renewal rate from those subscribers and then grow our revenue through a combination of the acquisition of new subscribers and renewals of existing subscribers.Pertinent attributes of our business model include the following: ● We incur start-up costs and recurring fixed costs to establish and maintain the service. ● We acquire subscribers and bring them onto the service, which requires variable acquisition costs related to sales, installation and deployment. ● We recruit subscribers with the goal of reaching a level of aggregate subscriber payments that exceeds our fixed (and variable) recurring service costs. ● We strive to add new subscribers at a high rate since having a high renewal rate among existing subscribers is essential to attaining positive cash flow from operations in the near term. ● We hope to augment these recurring revenues with product revenues from sales of our VidTac system. Assuming we are successful in obtaining new users of our service, as well as retaining high renewal rates of existing users, we anticipate that the recurring nature of our COPsync network subscription model will result in annually recurring, sustainable and predictable cash and revenue growth, year-over-year.However, there is no assurance that we will be successful in implementing our business model. Our Products COPsync Network Our COPsync service is a real-time information sharing, data interoperability and communication network that enables patrol officers (and administrative officers) to access federal, state and local law enforcement databases, in real-time, in-vehicle, at the point of incident, and communicate among themselves, in real-time, across agency jurisdictional boundaries. We currently provide access to the FBI Criminal Justice Information Service (CJIS) database, the Texas law enforcement telecommunications system (TLETS) database, the historical databases of our agency subscribers who have provided us with such access, and the Department of Homeland Security’s El Paso Intelligence Center (EPIC) database, which collects information relating to persons crossing the United States – Mexico border, and our COPsync database. As we expand the scope of our operations to states other than the State of Texas, we anticipate that we will provide access to the law enforcement telecommunications systems in those states as well. Information Sharing Replaces Agency “Information Silos” State and local law enforcement agencies traditionally operate in information “silos.”Information about criminals and criminal activity known to one law enforcement agency is typically contained only in the databases of that agency and is not shared or made known to other agencies, even those that are geographically proximate.The only exceptions to these information “silos” are the FBI National Crime Information Center (NCIC) and a state’s law enforcement telecommunications system (LETS).However, we believe that these available databases have limited value because they only provide certain “adjudicated information,” i.e., a record of an adjudicated law enforcement event, such as anarrest, warrant issuance, conviction or prison sentence.These databases do not provide non-adjudicated information, such as whether the person has made a threat against law enforcement, is a known gang member, has been questioned for suspicious activity, or is known to carry a weapon.Moreover, the NCIC and the LETS information is typically provided only by radio from the local dispatch office for those agencies that do not have in-vehicle computers. 4 Table of Contents With our COPsync system, patrol officers have in-car, real-time, access to the adjudicated NCIC and LETS data, the EPIC data, and also have access to all non-adjudicated data from all other agencies and officers using the COPsync network, regardless of the type of computer infrastructure used by the other agencies.We believe that we are the only company in the United States whose current business objective is to connect all law enforcement agencies for this purpose. Real-Time Communication Replacing Virtually No Communication Between Agencies Today, patrol officers typically cannot communicate in real-time with officers from other agencies because their radios are not interoperable.Thus, officers have no ability to advise other agencies in real-time of “officer needs assistance” situations, “be on the lookout” (BOLOs), child abductions, robberies or other crimes in progress. Using our COPsync service, agencies and officers can communicate with each other in real time through instant messaging (computer to computer) or SMS (computer to cell phone).This ability enables the instantaneous communication of information to an individual officer, an agency, a county, a state or even the entire country. Electronic Tools Replacing Pen and Paper Virtually all of the work (e.g., traffic citations, arrests, suspicious activity reports, crash reports and DUIs) of a typical patrol officer has been done with pen and paper.Our COPsync service provides 21st century electronic tools designed to completely replace pen and paper.These electronic tools are designed to enable patrol officers to be exceedingly more efficient.For example, the average DUI arrest in the State of Texas takes between 3.5 and 4.0 hours to process, in part because of the many required handwritten forms involved.Using our COPsync service, an officer can complete the paperwork for a DUI arrest in a fraction of the time.Routine traffic stops can also be completed much quicker and the tickets can be seamlessly and instantaneously sent to the court records management system for processing using the COPsync service. Real-Time Class C Misdemeanor Warrant Collection COPsync’s new WARRANTsync module is designed to be a statewide misdemeanor warrant clearing database.It enables law enforcement officers in the field to receive notice of outstanding warrants, in real-time, at the point of a traffic stop, and to collect payment of the fees and costs associated with those warrants from the violator using a debit card or a credit card. We believe that there are in excess of $1 billion in outstanding warrant fees for Class C misdemeanor (typically traffic) offenses (capias warrants) and warrants for defaults of payment agreements with the court (capias pro fine) in the State of Texas.These fees typically relate to traffic offenses.If the violator does not appear to either pay the fine or contest the offense in the case of the misdemeanor offense or defaults on a payment agreement with the court, the court issues an arrest warrant.Most of the fees associated with these warrants are never collected.This results in lost revenues to the cities and counties issuing the warrants. WARRANTsync enables law enforcement officers in the field to receive notice of outstanding warrants and collect these lost fees in real-time at the point of traffic stop.For example, when an officer pulls a vehicle over and runs the driver’s license number through the COPsync system, in addition to being advised of the other information contained in the COPsync database or accessible through the COPsync system, as discussed above, the officer will also be notified of any outstanding warrants for the driver that are in the COPsync database.The WARRANTsync system enables the offender to pay the warrant fees and costs using a credit card or debit card.Following payment the offender is given a receipt and the transaction is complete.The benefits of using WARRANTsync include increasing revenues for the cities and counties that have issued the warrants while avoiding the expense and burden on the system of arresting the offender, taking them to jail, booking them in jail, and then bailing them out.Moreover, paying the warrant – rather than being taken to jail is typically preferred by the warrant offenders as well. Software Driven, Digital In-car Video System We believe that our new VidTac in-vehicle video system is the world’s only 100% digital, high performance, software-driven video system for law enforcement.Typical in-vehicle video systems are “hardware centric” DVR-based systems.The video capture, compression and encryption of the video stream is all performed by the DVR.High-end digital DVR-based systems are expensive, ranging in price from an estimated $5,100 to $11,000 per system.These DVR-based video systems are typically replaced, at the same expensive price point, every three to four years, as new patrol vehicles are placed into service. We believe that our VidTac system is price advantageous vis-a-vis other high-end video systems.We are offering the service for sale at a much lower price than the average price of the DVR-based video systems.Furthermore, for those agencies that currently have in-vehicle computers, the VidTac system eliminates the need for those agencies to purchase a second computer, the DVR, and eliminates the need to replace this second (DVR) computer every three to four years.Moreover, since our system is software based, most maintenance fixes and updates can be automatically and seamlessly “pushed” to the users, thus avoiding the need for an on-site visit. We believe that our new VidTac system will accelerate the growth of our revenue and our ability to achieve profitability. 5 Table of Contents Sales and Marketing We sell our COPsync and VidTac services through direct sales efforts and indirectly through OEM distributors and resellers.Virtually all of our sales to date have been derived from our direct sales efforts. We are working to establish a network of indirect sales channels, including OEM distributors and resellers.We have several distributors for the COPsync network and over a dozen resellers for the VidTac system.We are working with these indirect sales channels to establish processes and systems and otherwise equip them to be effective sales channels for our product offerings. Research and Development We have devoted a substantial amount of our resources to software and hardware development activities.Total research and development operating expenses for years ended December 31, 2012 and 2011 were $2,218,156 and $712,404, respectively.The significant increase in these expenses in 2012 was due principally to the development of our VidTac product offering, which was launched in the fourth quarter of 2012. Our cumulative gross capitalized software development costs at December 31, 2012 were $2,724,082.The cumulative capitalized software development costs, net of amortization costs, at December 31, 2012 and 2011 were $872,936 and $1,309,416, respectively.During the year ended December 31, 2011, we recorded impairment charges of $296,808. Competition We believe that we have no direct competition for our COPsync network.We believe that we provide the only law enforcement network that provides real-time access to both adjudicated and non-adjudicated law enforcement databases, plus real-time data sharing and communication across agency jurisdictional boundaries, directly to the patrol car and to all subscribing agencies at the point of incident through a laptop computer, notebook, or handheld device.We have designed our system to be “vendor neutral,” meaning it is designed to be used in conjunction with systems of other law enforcement technology vendors.Our network is not designed or intended to replace existing technology being used by our potential agency customers, but is intended to enhance that technology. We estimate that there are 2,100 vendors providing records management, jail management, court management, and computer aided dispatch technology systems to law enforcement agencies.We do not view these vendors as our competitors, inasmuch as our objective is not to interfere with their relationship with their customers.Our objective and business model is to provide their customers with the connectivity to connect to other law enforcement agencies, i.e., we want to be “one vendor connecting all law enforcement and all law enforcement information vendors.”Nevertheless, in some customer situations we have been required to persuade existing vendors that the COPsync network is not intended to compete with their products or to interfere with their relationship with their customers. There are many in-vehicle law enforcement video system vendors, including Coban, Digital Ally, MobileVision, Motorola, and Watchguard Video, whose products compete with our VidTac product offering.We believe that we are currently the only vendor that offers a software-driven in-vehicle video system.The other vendors sell “hardware centric” video systems that use a DVR to perform the video capture, compression and encryption of the video stream. We believe our VidTac product has certain attributes that will enable us to capture a reasonable share of the law enforcement, in-vehicle video market.It possesses features and functionality that other existing video systems do not possess.We are offering the VidTac system at a much lower price than the average price of the competing DVR-based video systems.Furthermore, for an agency that already has in-vehicle computers, the VidTac system eliminates the need for the agency to purchase a DVR, and eliminates the need to replace the DVR every three to four years, as the agency replaces its patrol vehicles.Also, since our system is software based, most maintenance fixes and updates can be automatically and seamlessly “pushed” to the users, thus avoiding the need for the delay and inconvenience of an on-site customer. Intellectual Property We rely, and intend to continue to rely, on a combination of trademark, trade secret, copyright law and contractual restrictions to protect the proprietary aspects of our service and products.We have filed applications for certain trademarks relating to our business.We are involved in a dispute over the ownership of the “COPsync” trademark.The dispute has not resulted in any legal proceedings to date.We have filed several patent applications covering certain aspects of our COPsync information sharing, communication and data interoperability service and our new VidTac product. Employees We had 33 full-time employees as of March 15, 2013, a substantial majority of whom are non-management personnel.None of our employees are represented by a labor union.We have not experienced any work stoppages and believe that we have satisfactory employee relations. 6 Table of Contents Government Regulation Our business is subject to regulation by various federal and state governmental agencies.Such regulation includes the anti-trust regulatory activities of the Federal Trade Commission, the Department of Justice (CJIS Division), the consumer protection laws of the Federal Trade Commission, the product safety regulatory activities of the U.S. Consumer Products Safety Commission and environmental regulation by a variety of regulatory authorities in each of the areas in which we conduct business.In addition, our customers and potential customers are all governmental entities.As a result, their ability to purchase our product could be subject to governmental regulation at the federal, state and local levels. ITEM 1A.RISK FACTORS There are numerous risks affecting our business, some of which are beyond our control.An investment in our common stock involves a high degree of risk and may not be appropriate for investors who cannot afford to lose their entire investment.If any of the following risks actually occur, our business, financial condition or operating results could be materially harmed.This could cause the trading price of our common stock to decline, and you may lose all or part of your investment.In addition to the risks outlined below, risks and uncertainties not presently known to us or that we currently consider immaterial may also impair our business operations.Potential risks and uncertainties that could affect our operating results and financial condition include, without limitation, the following: RISK FACTORS RELATING TO OUR OPERATIONS We cannot predict our future results because we have a limited operating history. Our predecessor, which began our business, was formed in January 2005.We only began realizing revenues from operations in the fourth quarter of 2008.Given our limited operating history, it may be difficult for you to evaluate our performance or prospects.You should consider the uncertainties that we may encounter as an early stage company.These uncertainties include: ● our ability to market and sell our COPsync service and other products for a profit; ● our ability to recruit and retain skilled personnel; and ● our evolving business model If we are not able to address successfully some or all of these uncertainties, we may not be able to expand our business, compete effectively or achieve profitability. If we are unable to develop and generate additional demand for our service or products, we will likely suffer serious harm to our business. We have invested significant resources in developing and marketing our service and products.The demand for, and market acceptance of, our service and products is subject to a high level of uncertainty.Adoption of new software solutions, particularly bylaw enforcement agencies, which have historically relied upon more traditional means of communication, requires a broad acceptance of substantially different methods of conducting business and collecting and sharing information.Our service and products are often considered complex and often involves a new approach to the conduct of business by our customers.As a result, intensive marketing and sales efforts may be necessary to educate prospective customers regarding the uses and benefits of our service and products in order to generate additional demand.The market for our service and products may weaken, competitors may develop superior offerings or we may fail to develop acceptable solutions to address new market conditions.Any one of these events could have a material adverse effect on our business, results of operations, cash flow and financial condition. We rely predominantly on sales to governmental entities, and the loss of a significant number of our contracts would have a material adverse effect on our business, results of operations and cash flows. Our sales are predominantly derived from contracts with agencies of local governments.Our sales, and results of operations, may be adversely affected by the curtailment of these governmental agencies’ use of technology, including curtailment due to governmental budget reductions.Governmental budgets available to purchase our software service and products could be negatively affected by several factors, including events we cannot foresee, local budget deficits, federal and stategovernment budget deficits resulting in the curtailment of grant programs that would otherwise cover the purchase of our services, current or future economic conditions, a change in spending priorities, and other related exigencies and contingencies.A significant decline in or redirection of local law enforcement expenditures in the future could result in a decrease to our sales, earnings and cash flows. 7 Table of Contents Undetected errors or failures in our software could result in loss or delay in the market acceptance for our products or lost sales. Because our software service and products, and the environments in which they operate, are complex, our software may contain errors that can be detected at any point in its lifecycle. While we continually test our service and products for errors, errors may be found at any time in the future. Detection of any significant errors may result in, among other things, loss of, or delay in, market acceptance and sales of our service and products, diversion of development resources, injury to our reputation, increased service and warranty costs, license terminations or renegotiations or costly litigation.Additionally, because our service and products supports or relies on other systems and applications, any software errors or bugs in these systems or applications may result in errors in the performance of our service or products, and it may be difficult or impossible to determine where the error resides. We may not be competitive, and increased competition could seriously harm our business. Relative to us, some of our current competitors or potential competitors may have one or more of the following advantages: ● longer operating histories; ● greater financial, technical, marketing, sales and other resources; ● positive cash flows from operations; ● greater name recognition; ● a broader range of products to offer; and ● a larger installed base of customers Current and potential competitors may establish cooperative relationships among themselves or with third parties to enhance their offerings that are competitive with our service, which may result in increased competition.As a result of these and other factors, we may be unable to compete successfully with our existing or new competitors. Marketing to most of our target customers involves long sales and implementation cycles, which may cause revenues and operating results to vary significantly. We market our service and products primarily to local government agencies.A prospective customer’s decision to purchase our service or products will often involve a significant commitment of its resources and a lengthy evaluation and product qualification process.Throughout the sales cycle, we anticipate often spending considerable time educating and providing information to prospective customers regarding the use and benefits of our service and products.Budget constraints and the need for multiple approvals within these organizations may also delay the purchase decision.Failure to obtain the timely required approval for a particular project or purchase decision may delay the purchase of our service or products.As a result, we expect that the sales cycle for our service and products will typically be 180 to 365 days, depending on the availability of funding to the prospective customer.These long cycles may cause delays in any potential sale, and we may spend a large amount of time and resources on prospective customers who decide not to purchase our service or products, which could materially and adversely affect our business. Additionally, our service and products are designed for the law enforcement community, which requires us to maintain a sales force that understands the needs of this profession, engages in extensive negotiations and provide high level support to complete sales.We have limited experience selling into this market.If we do not successfully market our service to these targeted customers, our operating results will be below our expectations and the expectations of investors and market analysts, which would likely cause the price of our common stock to decline. We have experienced losses since our founding.A failure to obtain profitability and achieve consistent positive cash flows would have a significant adverse effect on our business. We have incurred operating losses since our inception, including a net loss of $4,287,930 for our fiscal year ended December 31, 2012, and we expect to continue to incur losses for our fiscal year 2013. As of December 31, 2012, we had an accumulated deficit of $14,773,664, cash and cash equivalents of $174,444, a working capital deficit of $1,951,286 and a stockholders’ equity deficit of $1,983,739.To date, we have funded our operations principally through the sale of our capital stock and debt instruments, as well as contributions of capital to our predecessor, and cash generated from operations.We will need to generate significant revenues to achieve profitability, and we cannot assure you that we will ever realize revenues at such levels. We also expect to incur product development, sales and marketing and administrative expenses significantly in excess of our revenues after costs and, as a result, we expect to continue to incur losses for the foreseeable future. If we do achieve profitability in any period, we may not be able to sustain or increase our profitability on a quarterly or annual basis. 8 Table of Contents We are likely to require additional financing to support our operations.Such financing may only be available on disadvantageous terms, or may not be available at all.Any new financing could have a substantial dilutive effect on our existing stockholders. At December31, 2011, we had cash and cash equivalents of $174,444 and a working capital deficiency of $1,951,286.Our cash position may decline in the future, and we may not be successful in maintaining an adequate level of cash resources. We are likely to be required to seek additional financing in order to support our anticipated operations.We may not be able to obtain additional financing on satisfactory terms, or at all, and any new financing could have a substantial dilutive effect on our existing stockholders.If we cannot obtain additional financing, we will not be able to achieve the sales growth that we need to cover our costs, and our results of operations would be negatively affected. We will not be able to develop or continue our business if we fail to attract and retain key personnel. Our future success depends on our ability to attract, hire, train and retain a number of highly skilled employees and on the service and performance of our senior management and other key personnel.The loss of the services of our executive officers or other key employees could adversely affect our business.Competition for qualified personnel possessing the skills necessary to implement our strategy is intense, and we may fail to attract or retain the employees necessary to execute our business model successfully.Because our common stock is not traded on a recognized national market, we may have a more difficult time in using equity incentives to attract and retain the employees we need.We do not have “key person” life insurance policies covering any of our employees. Our success will depend to a significant degree upon the continued contributions of our key management, engineering and other personnel, many of whom would be difficult to replace.In particular, we believe that our future success is highly dependent on Ronald A. Woessner, our chief executive officer, Russell Chaney, our founder and chairman of the board, and Shane Rapp, our founder and president.If Mr. Woessner, Mr.Chaney, Mr. Rapp or other key members of our management team leaves our employment, our business could fail, and the share price of our common stock would likely decline.Although we have entered into an employment agreement with each of Mr.Chaney and Mr. Rapp, either of them may voluntarily terminate his services at any time.We do not currently have an employment agreement with Mr. Woessner. If we do not protect our proprietary information and prevent third parties from making unauthorized use of our products and technology, our financial results could be harmed. Most of our software and underlying technology is proprietary.We seek to protect our proprietary rights through a combination of confidentiality agreements and procedures and through copyright, patent, trademark, and trade secret laws.However, all of these measures afford only limited protection and may be challenged, invalidated, or circumvented by third parties.Third parties may copy all or portions of our products or otherwise obtain, use, distribute, and sell our proprietary information without authorization. Third parties claiming that we infringe their proprietary rights could cause us to incur significant legal expenses and prevent us from selling our products. From time to time, we receive claims that we have infringed the intellectual property rights of others, including claims regarding patents, copyrights, and trademarks. Because of constant technological change in the segments in which we compete, the extensive patent coverage of existing technologies, and the rapid rate of issuance of new patents, it is possible that the number of these claims may grow. In addition, former employers of our former, current, or future employees may assert claims that such employees have improperly disclosed to us the confidential or proprietary information of these former employers. Any such claim, with or without merit, could result in costly litigation and distract management from day-to-day operations. If we are not successful in defending such claims, we could be required to stop selling, delay shipments of, or redesign our products, pay monetary amounts as damages, enter into royalty or licensing arrangements, or satisfy indemnification obligations that we have with some of our customers. We cannot assure you that any royalty or licensing arrangements that we may seek in such circumstances will be available to us on commercially reasonable terms or at all. We have made and expect to continue making significant expenditures to investigate, defend and settle claims related to the use of technology and intellectual property rights as part of our strategy to manage this risk. In addition, we license and use software from third parties in our business. These third party software licenses may not continue to be available to us on acceptable terms or at all, and may expose us to additional liability. This liability, or our inability to use any of this third party software, could result in shipment delays or other disruptions in our business that could materially and adversely affect our operating results. 9 Table of Contents Our products, offerings and website may be subject to intentional disruption that could adversely impact our reputation and future sales. Despite our precautions and significant ongoing investments to protect against security risks, data protection breaches, cyber-attacks and other intentional disruptions of our products and offerings, we expect to be an ongoing target of attacks specifically designed to impede the performance of our products and offerings and harm our reputation as a company. Similarly, experienced computer programmers may attempt to penetrate our network security or the security of our website and misappropriate proprietary information or cause interruptions of our services.Because the techniques used by such computer programmers to access or sabotage networks change frequently and may not be recognized until launched against a target, we may be unable to anticipate these techniques.The theft or unauthorized use or publication of our trade secrets and other confidential business information as a result of such an event could adversely affect our competitive position, reputation, brand and future sales of our products, and our customers may assert claims against us related to resulting losses of confidential or proprietary information.Our business could be subject to significant disruption, and we could suffer monetary and other losses and reputational harm, in the event of such incidents and claims. Periods of sustained economic adversity and uncertainty could negatively affect our business, results of operations and financial condition. Demand for our service and products depend in large part upon the level of capital and maintenance expenditures by many of our customers.Economic downturns result in lower tax receipts for municipalities and counties and, hence, lower budgets for our law enforcement agency customers.This could cause many of our customers to reduce their levels of capital and maintenance expenditures.Decreased capital and maintenance spending could have a material adverse effect on the demand for our services and products, and our business, results of operations, cash flow and overall financial condition. The recent disruptions in the financial markets may adversely impact the availability and cost of credit for our potential customers, which could result in the delay or cancellation of projects or capital programs on which our business depends.In addition, the disruptions in the financial markets may have an adverse impact on regional and world economies and credit markets, which could negatively impact the capital and maintenance expenditures of our customers.These conditions may reduce the willingness or ability of our customers and prospective customers to commit funds to purchase our service or products, or their ability to pay for our service after purchase.These conditions could result in bankruptcy or insolvency for some customers, which would impact our revenue and cash collections.These conditions could also result in pricing pressure and less favorable financial terms in our contracts. Because we do not have an audit or compensation committee, stockholders must rely on the entire board of directors, only three members of which are independent, to perform these functions. We do not have an audit or compensation committee comprised of independent directors.All of the functions of the audit committee and the compensation committee are currently performed by the board of directors as a whole.Only three of our six directors are considered independent.Thus, there is a potential conflict in that board members who are part of management will participate in discussions concerning management compensation and audit issues that may affect management decisions. We will incur increased costs and may have difficulty attracting and retaining qualified directors and executive officers as a result of being a public company. As a public company, we will incur significant legal, accounting, reporting and other expenses that our predecessor did not incur as a private company.We also anticipate that we will incur costs associated with corporate governance requirements, including requirements under the Sarbanes-Oxley Act of 2002 and the Dodd-Frank Wall Street Reform and Consumer Protection Act, as well as related rules implemented by the Securities and Exchange Commission.We expect these rules and regulations to increase legal and financial compliance costs and to make some activities more time-consuming and costly.We also expect these rules and regulations may make it more difficult and more expensive for us to retain our director and officer liability insurance, and we may be required to accept reduced policy limits and coverage or incur substantially higher costs than desired to retain that coverage.As a result, we may experience difficulty attracting and retaining qualified individuals to serve on our board of directors or as our executive officers.We cannot predict or estimate the amount of additional costs that we may incur as a result of these requirements or the timing of such costs. 10 Table of Contents RISK FACTORS RELATING TO OUR COMMON STOCK We have a substantial number of authorized common and preferred shares available for future issuance that could cause dilution of our stockholders’ interest and adversely impact the rights of holders of our common stock. We have a total of 500,000,000 shares of common stock and 1,000,000 shares of preferred stock authorized for issuance.As of December 31, 2012, we had 285,770,180 shares of common stock and 525,000 shares of preferred stock available for issuance.We have reserved 19,156,982 shares of our common stock for issuance upon the exercise of outstanding options and warrants, 15,100,000 shares of our common stock for issuance upon conversion of outstanding shares of our preferred stock, 3,755,487 shares of our common stock upon conversion of outstanding convertible notes, 3,748,150 shares of our common stock upon the conversion of accrued dividends on our preferred stock and 1,185,000 additional shares available for future grants under our stock incentive plan.We may seek financing that could result in the issuance of additional shares of our capital stock and/or rights to acquire additional shares of our capital stock.We may also make acquisitions that result in issuances of additional shares of our capital stock.Those additional issuances of capital stock would result in a significant reduction of your percentage interest in us.Furthermore, the book value per share of our common stock may be reduced.This reduction would occur if the exercise price of any issued warrants, the conversion price of any convertible notes or the conversion ratio of any issued preferred stock is lower than the book value per share of our common stock at the time of such exercise or conversion.In addition, to the extent we issue shares of our common stock, or the exercise price or conversion price of warrants or securities convertible into shares of our common stock, at a price below $0.10 per share, the conversion price of our Series B Preferred Stock would be adjusted downward, based upon a weighted average formula, which would result in addition shares of our common stock being issuable upon exercise of our Series B Preferred Stock. The addition of a substantial number of shares of our common stock into the market or by the registration of any of our other securities under the Securities Act may significantly and negatively affect the prevailing market price for our common stock.The future sales of shares of our common stock issuable upon the exercise of outstanding warrants and options may have a depressive effect on the market price of our common stock, as such warrants and options would be more likely to be exercised at a time when the price of our common stock is greater than the exercise price. We are controlled by our management and other related parties, which effectively inhibits a non-negotiated merger or business combination. As of December 31, 2012, the founders of our predecessor, including Russell Chaney, our chairman of the board, and Shane Rapp, our president, and their affiliates, and other members of management beneficially owned a controlling percentage of the voting power of our outstanding shares of common stock.This could make it more difficult for a third party to acquire us, even if doing so would be beneficial to our stockholders.As a result, our management will effectively control the outcome of matters on which our stockholders are entitled to vote, including the election of directors and other significant corporate actions.Because of their stock ownership and other relationships with us, our management will be in a position to greatly influence the election of our board of directors, and thus control our affairs.This concentration of voting power in the hands of our management will also effectively inhibit a non-negotiated merger or other business combination. There may not be an active market for shares of our common stock, which may cause our shares to trade at a discount and may make it difficult for you to sell your shares. Our common stock is quoted on the OTC Markets Group Inc.’s OTC Link quotation platform, which is viewed by most investors as a less desirable, and less liquid, marketplace than the NASDAQ, NYSE and NYSE-AMEX stock exchanges.There was no active public market for our common stock prior to July 1, 2008.Since that date, trading in our common stock has been somewhat limited.There can be no assurance that an active trading market for our common stock will develop and continue.As a result, you may find it more difficult to purchase, dispose of and obtain accurate quotations as to the value of our common stock. In addition, since the trading price of our common stock is less than $5.00 per share, trading in our common stock is also subject to the requirements of Rule 15g-9 of the Exchange Act.Our common stock is also considered a penny stock under the Securities Enforcement Remedies and Penny Stock Reform Act of 1990, which defines a penny stock, generally, as any equity security not traded on an exchange or quoted on the qualified automated quotation system that has a market price of less than $5.00 per share.Under Rule 15g-9, brokers who recommend our common stock to persons who are not established customers and accredited investors, as defined in the Exchange Act, must satisfy special sales practice requirements, including requirements that they: · make an individualized written suitability determination for the purchaser; and · receive the purchaser’s written consent prior to the transaction. 11 Table of Contents The Securities Enforcement Remedies and Penny Stock Reform Act of 1990 also requires additional disclosures in connection with any trades involving a penny stock, including the delivery, prior to any penny stock transaction, of a disclosure schedule explaining the penny stock market and the risks associated with that market.Such requirements may severely limit the market liquidity of our common stock and the ability of purchasers of our equity securities to sell their securities in the secondary market.For all of these reasons, an investment in our equity securities may not be attractive to potential investors. Our stock could be subject to volatility. The market price of our common stock may fluctuate significantly in response to a number of factors, some of which are beyond our control, including: ● actual or anticipated fluctuations in our quarterly and annual results; ● changes in market valuations of companies in our industry; ● announcements by us or our competitors of new strategies, significant contracts, acquisitions, strategic relationships, joint ventures, capital commitments or other material developments that may affect our prospects; ● shortfalls in our operating results from levels forecasted by securities analysts; ● additions or departures of our key personnel; ● sales of our capital stock in the future; ● liquidity or cash flow constraints; and ● fluctuations in stock market prices and volume, which are particularly common for the securities of highly volatile companies pursuing untested strategies We may not pay dividends on our common stock in the foreseeable future. We have not paid any dividends on our common stock.We will pay dividends in the future at the discretion of our board of directors.Under the terms of our amended and restated certificate of incorporation, as amended, we are prohibited from paying dividends on our common stock unless and until all accrued and unpaid dividends are paid on our SeriesB Preferred Stock.We are also restricted from paying dividends on our common stock unless a dividend is paid on our Series A Preferred Stock in an amount equal to the amount of the dividends for all shares of our common stock into which each such share of Series A Preferred Stock could then be converted.We are likely to retain earnings, if any, to fund our operations and to develop and expand our business. ITEM 1B.UNRESOLVED STAFF COMMENTS None. ITEM 2.PROPERTIES At December 31, 2012, our principal properties consisted of a facility in Canyon Lake, Texas (approximately 3,000 square feet) and a facility in Dallas, Texas (approximately 6,000 square feet).Both facilities were subject to short-term leases, with the sublease for the Dallas location expiring on February 28, 2013.Coinciding with this lease expiration, we elected to move our Dallas facility to a new office location in Addison, Texas.The new office space is approximately 7,000 square feet.Our research and development, sales and marketing, finance and administrative functions are located in our Dallas Office.Our customer support and operational activities are located at the Canyon Lake location.We believe our present facilities are adequate for our foreseeable needs. ITEM 3.LEGAL PROCEEDINGS We are not currently involved in any material legal proceedings.From time-to-time we anticipate we will be involved in legal proceedings, claims, and litigation arising in the ordinary course of our business and otherwise. The ultimate costs to resolve any such matters could have a material adverse effect on our financial statements.We could be forced to incur material expenses with respect to these legal proceedings, and in the event there is an outcome in any that is adverse to us, our financial position and prospects could be harmed. ITEM 4.MINE SAFETY DISCLOSURES Not Applicable. 12 Table of Contents PART II ITEM 5.MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHLDER MATTERS AND ISSUER PURCHASE OF EQUITY SECURITIES Our common stock is quoted on the OTC Market Group Inc.’s OTC Link quotation platform under the trading symbol “COYN”.We have one class of common stock and two classes of preferred stock. The following table shows the high and low sales price of our common stock, on the OTCQB Link since February 17, 2011 and on the OTC Bulletin Board prior to February 17, 2011, for each quarterly period during our fiscal years ended December 31, 2012 and 2011. Price Range Quarter Ending High Low March 31, 2011 June 30, 2011 September 30, 2011 December 31, 2011 March 31, 2012 June 30, 2012 September 30, 2012 December 31, 2012 As of March 11, 2013, there were 126 holders of record of our common stock, and the closing price of our common stock on the OTCQB Link was $0.07 per share. Dividend Policy We have never declared or paid any dividends on our capital stock.Our outstanding Series A Preferred Stock does not accrue dividends.Our outstanding shares of Series B Preferred Stock accrue cumulative dividends. The dividend rate for our Series B Preferred Stock is 7% of the original issue price of that series.The dividends for the Series B Preferred Stock are accrued and added to the liquidation preference of the Series B Preferred Stock annually.We may not pay dividends on our SeriesA Preferred Stock or common stock so long as any dividends on the Series B Preferred Stock remain unpaid. The payment of dividends on our common stock in the future will depend on our earnings, capital requirements, operating and financial condition and such other factors as our board of directors may consider appropriate.Under the terms of our amended and restated certificate of incorporation, as amended, we are prohibited from paying dividends on our Series A Preferred Stock or our common stock unless and until all accrued and unpaid dividends are paid on our SeriesB Preferred Stock.We are also restricted from paying dividends on our common stock unless a dividend is paid on our Series A Preferred Stock in an amount equal to the amount of the dividends for all shares of our common stock into which each such share of Series A Preferred Stock could then be converted.We currently expect to use all available funds to finance the future development and expansion of our business and do not anticipate paying dividends on our common stock in the foreseeable future. Recent Sales of Unregistered Securities During the three months ended December 31, 2012, we issued 1,720,000 shares of our common stock and associated warrants (with an exercise price of $0.10 per share) to purchase 344,000 shares of our common stock in exchange for an aggregate $172,000 in cash. The shares of common stock and warrants were offered primarily to individuals and entities that we reasonably believed to be “accredited investors,” as such term is defined in Rule 501 under the Securities Act.The offer and sale was made without registration under the Securities Act, or the securities laws of certain states, in reliance on the exemptions provided by Section 4(2) of the Securities Act and Regulation D under the Securities Act and in reliance on similar exemptions under applicable state laws.No general solicitation or general advertising was used in connection with the offering of the common stock and warrants.We disclosed to the investors that the shares of common stock and the warrants, and the common stock underlying the warrants, could not be sold unless they are registered under the Securities Act or unless an exemption from registration is available, and the certificates representing the shares and the warrants included, and the certificates representing the common stock to be issued upon exercise of the warrants (if applicable), will include a legend to that effect. 13 Table of Contents During the three months ended December 31, 2012, we issued 7,000 shares of our common stock and associated warrants (with an exercise price of $0.10 per share) to purchase 1,400 shares of our common stock to a third party service provider for services rendered during the period.The offer and sale was made without registration under the Securities Act, or the securities laws of certain states, in reliance on the exemptions provided by Section 4(2) of the Securities Act and in reliance on similar exemptions under applicable state laws.No general solicitation or general advertising was used in connection with the offering of the common stock.We disclosed to the service provider that the shares of common stock could not be sold unless they are registered under the Securities Act or unless an exemption from registration is available, and the certificates representing the shares included a legend to that effect. During the three months ended December 31, 2012, we completed a private placement of 2,013,315 shares of our common stock in exchange for a promissory note payable in the principal amount of $200,000, plus accrued and unpaid interest, that we previously issued. The shares of common stock were offered and sold to the holder of the promissory note without registration under the Securities Act, or the securities laws of certain states, in reliance on the exemptions provided by Section3(9) of the Securities Act, and in reliance on similar exemptions under applicable state laws, for exchanges of securities with existing security holders. No commission or other remuneration was paid in connection with the offering of the common stock. During the three months ended December 31, 2012, we issued 2,390,909 shares of our common stock to two of our OEM distributors for $240,000 in fees we received from the distributors during 2011 and 2012, pursuant to the terms of the distributor agreements with the distributors.The offer and sale was made without registration under the Securities Act, or the securities laws of certain states, in reliance on the exemptions provided by Section 4(2) of the Securities Act and in reliance on similar exemptions under applicable state laws.No general solicitation or general advertising was used in connection with the offering of the common stock.We disclosed to the distributors that the shares of common stock could not be sold unless they are registered under the Securities Act or unless an exemption from registration is available, and the certificates representing the shares included a legend to that effect. In addition, the shares of common stock are subject to transfer restrictions, and may not be sold, licensed, hypothecated or otherwise transferred by the distributor until the tenth anniversary of the issuance date, provided that these transfer restrictions lapse in equal quarterly installments over ten years and the share transfer restrictions lapse entirely if the distributor achieves certain sale milestones. ITEM 6. SELECTED FINANCIAL DATA Not Applicable ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis should be read in conjunction with the financial statements and related notes included elsewhere in this report. The information contained below may be subject to risk factors.We urge you to review carefully the section “Risk Factors” above under Item 1A for a more complete discussion of the risks associated with an investment in our securities.See “Special Note on Forward-Looking Statements and Risk Factors” above under Item 1. General We sell the COPsync service, which is a real-time, in-vehicle information sharing, communication and data interoperability network designed for law enforcement agencies.The COPsync service enables patrol officers to collect, report and share critical data in real-time at the point of incident and obtain instant access to various local, state and federal law enforcement databases. The COPsync service is also designed to eliminate manual processes and increase officer productivity by enabling officers to electronically write tickets, process DUI and other arrests and document accidents and other incidents. We believe that the service saves lives, reduces unsolved crimes and assists in apprehending criminals through such features as a nationwide officer safety alert system, GPS/auto vehicle location and distance-based alerts for crimes in progress, such as child abductions, bank robberies and police pursuits. We have designed our system to be “vendor neutral,” meaning it can be used with products and services offered by other law enforcement technology vendors.Additionally, our system architecture is designed to scale nationwide. In addition to our core COPsync information sharing, data interoperability and communication network service, in 2012 we released two complementary service/product offerings.These new product offerings are WARRANTsync, a statewide misdemeanor warrant clearing database, and VidTac, an in-vehicle video camera system for law enforcement. WARRANTsync is designed to enable law enforcement officers in the field to receive notice of outstanding warrants in real-time at the point of a traffic stop.The WARRANTsync system enables the offender to pay for the warrant fees and costs using a credit card or debit card.Following payment the offender is given a receipt and the transaction is complete. 14 Table of Contents VidTac is a software-driven video system designed for law enforcement.Traditional in-vehicle video systems are “hardware centric” DVR-based systems.The capture, compression and encryption of the video stream is performed by the DVR.The price of these high-end, digital DVR-based systems ranges from an estimated $5,100 to $11,000 per system.These DVR-based systems are typically replaced, at the same expensive price point, every three to four years, as new patrol vehicles are placed into service. The VidTac system is price advantageous vis-a-vis other high-end video systems. We are offering the system for sale at much lower price point than the average price of DVR-based video systems.Furthermore, for those agencies that already have in-vehicle computers, the VidTac system eliminates the need for those agencies to purchase a second computer, i.e., the DVR, and eliminates the need to replace this second (DVR) computer every three to four years.We believe that the VidTac system will accelerate our revenue growth and help us achieve profitability. Critical Accounting Policies and Estimates In preparing our financial statements, we make estimates, assumptions and judgments that can have a significant impact on revenue, income (loss) from operations and net income (loss), as well as the value of certain assets and liabilities on our balance sheet. The application of our critical accounting policies requires an evaluation of a number of complex criteria and significant accounting judgments by us.Our management bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities.We evaluate our estimates on a regular basis and make changes accordingly.Senior management has discussed the development, selection and disclosure of these estimates.Actual results may materially differ from these estimates under different assumptions or conditions.If actual results were to materially differ from these estimates, the resulting changes could have a material adverse effect on our financial condition. Our critical accounting polices include the following: a.Revenue Recognition Our business is to sell subscriptions to our COPsync service, which is a real-time, in-vehicle information sharing, communication and data interoperability network designed for law enforcement agencies, and related offerings.The agencies subscribe to our service for a specified period of time (usually for twelve to forty-eight months), for a specified number of officers per agency, and at a fixed subscription fee per officer. In the process of selling the subscription service, we are requested from time-to-time to also sell computers and computer-related hardware (“hardware”) used to provide the in-vehicle service should the customer not already have the hardware, as well as hardware installation services, the initial agency and officer set-up and training services and, sometimes, software integration services for enhanced service offerings. Our most common sales are: 1) for new customers – a multiple-element arrangement involving (a) the subscription fee, (b) integration of the COPsync software and a hardware appliance (where the hardware and software work together to deliver the essential functionality of the service) to include related services for hardware installation and agency and officer set-up and training and (c) if applicable, software integration services for enhanced service offerings; and 2) for existing customers – the subscription fees for the annual renewal of an agency’s COPsync subscription service, upon the completion of the agency’s previous subscription period. We recognize revenue when all of the following have occurred: (1) we have entered into a legally binding arrangement with a customer resulting in the existence of persuasive evidence of an arrangement; (2) delivery has occurred, evidenced when product title transfers to the customer; (3) customer payment is deemed fixed or determinable and free of contingencies and significant uncertainties; and (4) collection is probable. The sales of the hardware and related services for hardware installation and agency and officer set-up and training are reported as “Hardware, installation and other revenues” in our Statement of Operations.The sale of our new product offering, VidTac, is considered a hardware sale and is reported in this revenue classification.Shipping charges are billed to customers and are included in operating expenses as an offset to the related shipping costs. 15 Table of Contents The subscription fees and software integration services are reported as “software license/subscriptions revenues” in our Statement of Operations.The subscription fees include termed licenses for the contracted officers to have access to the service and the right to receive telephonic customer and technical support, as well as software updates, during the subscription period.Support for the hardware is normally provided by the hardware manufacturer. The sale of our new product offering, WARRANTsync, is reported in “software license/subscriptions revenues.”This new product’s revenue stream consists two elements:(1) an integration element, which is recognized upon integration and customer acceptance; and (2) a subscription element, which is recognized ratably over the service period upon customer acceptance. The receipt and acceptance of an executed customer’s service agreement, which outlines all of the particulars of the sale event, is the primary method of determining that persuasive evidence of an arrangement exists. Delivery generally occurs for the different elements of revenue as follows: (1) For multiple-element arrangements involving new customers – contractually the lesser period of time of sixty days from contract date or the date officer training services are completed.We request the agency to complete a written customer acceptance at the time training is completed, which will override the contracted criteria discussed immediately above. (2) The subscription fee – the date the officer training is completed and written customer acceptance is received. (3) Software integration services for enhanced service offerings – upon our completion of the integration efforts and verification that the enhanced service offering is available for use by the agency. Fees are typically considered to be fixed or determinable at the inception of an arrangement, generally based on specific services and products to be delivered per the executed service agreement. Substantially all of our service agreements do not include rights of return or acceptance provisions.To the extent that agreements contain such terms, we recognize revenue once the acceptance provisions or right of return lapses.Payment terms to customers generally range from net “upon receipt of invoice” to “net 30 days from invoice date”. We assess the ability to collect from our customers based on a number of factors, including credit worthiness of the customer and our past transaction history with the customer.If the customer is not deemed credit worthy, we defer all revenue from the arrangement until payment is received and all other revenue recognition criteria have been met. As indicated above, some customer orders contain multiple elements.We allocate revenue to each element in an arrangement based on relative selling price.The selling price for a deliverable is based on its vendor specific objective evidence (“VSOE”) if available, third party evidence ("TPE") if VSOE is not available, or our best estimate of selling price ("ESP"), if neither VSOE nor TPE is available.The maximum revenue we recognize on a delivered element is limited to the amount that is not contingent upon the delivery of additional items.Many of our service agreements executed in 2012 and 2011 contained grants (or discounts) provided to the contracting agency.These grants or discounts have been allocated across all of the different elements based upon the respective, relative selling price. We determine VSOE for subscription fees for the initial contract period based upon the rate charged to customers on a stand-alone subscription service.VSOE for renewal pricing is based upon the stated rate for the renewed subscription service, which is stated in the service agreement or contract entered into.The renewal rate is generally equal to the stated rate in the original contract.We have a history of such renewals, the vast majority of which are at the stated renewal rate on a customer by customer basis.Subscription fee revenue is recognized ratably over the life of the service agreement. We have determined that the selling price of hardware products include the related services for hardware installation and agency and officer set-up and training, as well as integration services for enhanced service offerings are sold separately and, as a result, we have VSOE for these products from the hardware vendor. 16 Table of Contents For almost all of the our new service agreements, as well as renewal agreements, billing and payment terms are agreed to up front or in advance of performance milestones.These payments are initially recorded as deferred revenue and subsequently recognized as revenue as follows: (1) Integration of the COPsync software and a hardware appliance (where the hardware and software work together to deliver the essential functionality of the service) to include related services for hardware installation and agency and officer set-up and training – immediately upon delivery. (2) The subscription fee – ratably over the contracted subscription period, commencing on the delivery date. (3)Software integration services for enhanced service offerings – immediately upon our completion of the integration and verification that the enhanced service is available for the agency’s use. (4)Renewals – ratably over the renewed subscription or service period commencing on the completion of the previous subscription or service period. b. Software Development Costs Certain software development costs incurred subsequent to the establishment of technological feasibility may be capitalized and amortized over the estimated lives of the related products.Through mid-year 2010, we capitalized certain software development costs accordingly. We determined technological feasibility to be established upon completion of (1) product design, (2) detail program design, (3) consistency between product and program design and (4) review of detail program design to ensure that high risk development issues have been resolved.Upon the general release of our COPsync service offering to customers, development costs for that product were amortized over fifteen years based upon management’s then estimated economic life of the product.See Note 3 for a discussion involving an impairment recorded at December 31, 2011, which reduced the estimated economic life of the product to approximately seven years, as well as an impairment recorded on the product at December 31, 2010, and the respective financial impact thereof. We have not capitalized any of the software development efforts associated with our newest product offerings, WARRANTsync and VidTac , because the time period between achieving technological feasibility and product release for both of these offerings was very short.As a result, the costs incurred have been recorded as research and development costs in year 2012. Results of Continuing Operations for the Years Ended December 31, 2012 and 2011 Revenues. Total revenues for the years ended December 31, 2012 and 2011 were $3,224,958 and $2,549,316, respectively.Total revenues are comprised of software license/subscriptions revenue and hardware, installation and other revenue.Software license/subscriptions revenue is a key indicator of revenue performance in future years, since this revenue represents that portion of our revenue that is anticipated to recur as our service contracts renew from year-to-year.Hardware, installation and other revenue is a one-time revenue event, and is not a key indicator of future performance.Software license/subscriptions revenues totaled $1,561,469 and $1,204,530 for the years ended December 31, 2012 and 2011, respectively.Software license/subscriptions revenue comprised 48% and 47% of our total revenues for years 2012 and 2011, respectively.The increase in software license/subscriptions revenue was due to an increase in the number of contracted law enforcement agencies between periods, and revenue attributable to contract renewals.Hardware, installation and other revenues totaled $1,663,489 and $1,344,786 for the years ended December 31, 2012 and 2011, respectively.The increase in these revenues is due to a couple of very large, hardware intensive contracts completed in late 2012, plus the introduction of our new VidTac product offering.VidTac revenues were approximately $144,000 for the year ended December 31, 2012. Many of our new contracts are multiple-year contracts that typically include hardware, installation and training (and integration in some cases) and one year of software license/subscriptions revenue during the first year of the contract, followed by software license/subscriptions revenue during the remaining years of the contract.Normally, we receive full payment up front upon inception of the contract.This up-front payment is initially recorded as deferred revenues and subsequently recognized as revenue during the service period.We do not believe the increase in deferred revenues resulting from these payments has a material effect on our future working capital for the later years of the contract serviceperiods because our continuing customer support costs are incrementally fixed in nature. 17 Table of Contents We executed service agreements (or contracts) with approximately 120 and 100 new agencies in years 2012 and 2011, respectively.While we are pleased with the growth in the number of contracts executed, we believe that our 2012 sales were nevertheless negatively impacted by the continued, sluggish overall economy and federal, state and local funding cutbacks.We believe that these factors will continue to have a negative impact on our sales in 2013, although we do expect to sign more new customers in 2013 than we did in 2012, principally because of our new product offerings, particularly the VidTac product offering.We believe that law enforcement agencies seem to have available budgets for video-related services, whereas monies are not so much available for the product offerings like our COPsync system. Cost of Revenues and Gross Profit (Loss) The following is a summary of the cost of revenues and gross profit or loss performances for the respective revenue types for the respective twelve month periods ending December 31, 2012 and 2011: For the years ended December 31, $ % $ % Hardware, installation and other revenues Revenues $ % $ % Cost of Revenues-hardware & other external costs 89 % % Cost of Revenues-internal costs 7
